Citation Nr: 0519530	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-28 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 40 percent for duodenal 
ulcer, status post Barrett's esophagus, hiatal hernia, and 
gastro-esophageal reflux disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran had active service from August 1965 to September 
1968.  

This case is properly before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and March 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).


FINDING OF FACT

The veteran's current duodenal ulcer, status post Barrett's 
esophagus, hiatal hernia, and gastro-esophageal reflux 
disease (GERD), is manifest by subjective symptoms of pain, 
occasional diarrhea, and occasional vomiting, and for which 
the veteran takes two prescribed medications.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for duodenal ulcer, status post Barrett's esophagus, hiatal 
hernia, and GERD, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7399-7308 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

VA also has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim, 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In this case, a VCAA notice letter dated in January 2002 was 
sent to the veteran informing him that VA would obtain all 
service personnel and service medical records, VA medical 
records, and any other medical records advised by the veteran 
to be existing and not obtained.  The veteran was advised 
that it was his responsibility to either send medical 
treatment records from his private physicians regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was accorded a VA examination in March 2002 and 
in December 2003.  

The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
a statement of the case and two supplemental statements of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Thus, VA's duty to assist has been fulfilled.
The veteran argues that his gastrointestinal disorder is more 
severe than is contemplated by the currently assigned rating.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4 (2004).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  Importantly, the Rating Schedule is not 
a measure of the disability itself.  See Id.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran served on active duty from August 1965 to 
September 1968.  Service connection was established for 
duodenal ulcer, effective from October 15, 1991, the date the 
veteran's claim was received, and a 10 percent disability 
evaluation was assigned under the provisions of 38 C.F.R. § 
4.114, Diagnostic Code 7305 (1991-2004) for "ulcer, 
duodenal."  Under Diagnostic Code 7305, a 10 percent rating 
is warranted for a "mild" condition, manifested by 
recurrent symptoms once or twice yearly.  Id.  This 
evaluation was confirmed and continued by a December 1994 
rating decision.

In January 2002, the veteran filed a claim for an increase in 
this evaluation.  The veteran's disability rating was 
increased to 20 percent by a May 2002 rating decision.  A 
rating of 20 percent is assigned for a moderate condition 
with recurring episodes of severe symptoms two to three times 
per year and averaging 10 days in duration, or with 
continuous moderate manifestations.  Id.  The veteran 
appealed this evaluation by filing a timely notice of 
disagreement in October 2002, and subsequently, a timely 
substantive appeal in September 2003.

By  rating decision dated in March 2004, the veteran's 
disability evaluation for duodenal ulcer, status post 
Barrett's esophagus, hiatal hernia, and GERD, was increased 
to 40 percent, effective January 14, 2002, the date of the 
veteran's claim for increase, under provisions of 38 C.F.R. § 
4.114, Diagnostic Code 7399-7308 (2004).  

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2004).  The hyphenated diagnostic code in this case 
indicates that a disease of the digestive system analogous 
under Diagnostic Code 7399 is the service-connected disorder, 
and postgastrectomy syndrome under Diagnostic Code 7308 is a 
residual condition.  A 40 percent evaluation under Diagnostic 
Code (DC) 7308 is warranted for moderate postgastrectomy 
syndrome with less frequent episodes of epigastric disorders 
with characteristic mild circulatory symptoms after meals, 
but with diarrhea and weight loss.  Id.

The VA medical evidence of record, for the appropriate 
appeals period, spans from January 2002 to February 2005.  
Upon VA examination in March 2002, the veteran reported pain 
on both an empty and full stomach.  He reported having acid 
reflux three to four times per week, relieved by milk and a 
medication.  The veteran indicated that he experienced pain 
in his epigastrium daily, which was relieved by two 
prescription medications.  The veteran attributed his 
increased symptoms to stress.

Outpatient treatment notes from April 2002 indicate that the 
veteran complained of "increased reflux" symptoms, to 
include nocturnal vomiting.  He did not complain of diarrhea 
or abdominal pain, and he indicated that he experienced no 
nutritional difficulty requiring a special diet.  In May 
2002, the veteran complained of "severe constipation" due 
to his pain medications for musculoskeletal conditions.  He 
was given a prescription medication for this condition.  In 
June 2002, the veteran called the VA Medical Center (MC) and 
reported that he was having "increased problems" with GERD.  
The veteran's prescriptions were adjusted.  Also in June 
2002, the veteran underwent an esophagogastroduodenoscopy 
(EGD).  The procedure revealed a "short [two centimeter] 
segment of Barrett's epithelium," and multiple four-quadrant 
biopsies were taken.  The diagnosis was "squamous and 
glandular-lined mucosa, esophagus, biopsy-intestinal 
metaplasia."

A January 2003 psychiatric evaluation noted that the veteran 
reported no difficulties sleeping or eating.  A March 2003 
outpatient treatment note indicates, "stomach [symptoms] 
controlled [with prescription medication]," and encouraged 
the veteran to continue weight loss.  An August 2003 
treatment note indicates that the veteran had "multiple, 
stable [gastrointestinal] issues," and that his next EGD and 
colonoscopy should take place in 2004.

The veteran testified before a decision review officer at a 
local hearing in October 2003.  The veteran testified that he 
experienced "severe pain and burning sensation" in his 
esophagus and in his stomach.  He stated that he has 
"constant diarrhea problems" to the point where sometimes 
he cannot finish his meal without having to go to the 
bathroom.  He testified that he had three to four loose bowel 
movements per day.  He also testified, "sometimes [the pain] 
gets so bad that I just can't take it any more and I go 
vomit."  The veteran testified that he always has medication 
with him, and that he keeps it in his house and in his car, 
stating, "My whole day is planned around medicine."

Upon VA examination in December 2003, the veteran reported a 
history of his condition consistent with the evidentiary 
record.  He reported that he experiences "bouts of 
diarrhea" approximately two times per week, for which he 
takes Imodium.  He also reported "problems with vomiting" 
approximately two times per week.  The veteran indicated that 
he "has to strictly control his diet," and that he cannot 
tolerate any spicy or greasy foods.  Upon physical 
examination, an eight-centimeter laparotomy scar was noted.  
The veteran had "moderate tenderness" over palpation of the 
midepigastric area.  There was no evidence of any distinct 
masses.  Bowel sounds were normal.  The diagnoses were:  
duodenal ulcer; Barrett's esophagus; gastroesophageal reflux 
disease; and hiatal hernia.  The examiner opined, "all these 
conditions are related as part of the same mechanism."  The 
examiner again noted that the veteran is affected by his 
conditions approximately twice per week, and that he requires 
two medications to "control the acid problem in his 
stomach."

A VA outpatient treatment note from May 2004 indicates that 
the veteran "[continued with] vague stomach [symptoms] since 
being switched to [one prescription medication] to 
[another]."  The dosage was increased, and the veteran 
responded with "some improvement."  A June 2004 note 
reveals that the veteran complained of uncontrolled symptoms 
after a change in his medication.  He reported awakening at 
night with heartburn.  The veteran's medication was again 
changed "with good effect."

Finally, in September 2004, the veteran underwent another 
EGD.  Findings from the procedure included a "short segment 
of Barrett's esophagus with 2-3 small islands."  The stomach 
examination revealed some mild edema and erythema; however, 
no ulcers were seen.  The duodenum was "normal without 
abnormalities," and retroflexion revealed a small hiatal 
hernia.  The final diagnoses were Barrett's esophagus, 
"mild" gastropathy with "minimal" edema, and "small" 
hiatal hernia.  The recommendations included continuing with 
antacid therapy and to have the veteran "follow-up" in two 
to three years with another EGD.  A September 2004 addendum 
to the original report states, "No signs of barrett's [sic] 
esophagus on biopsy."

The veteran's gastrointestinal condition is currently 
evaluated at 40 percent disabling.  38 C.F.R. § 4.114, 
Diagnostic Code 7399-7308 (2004).  Again, a 40 percent 
evaluation under DC 7308 is warranted for moderate 
postgastrectomy syndrome with less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals, but with diarrhea and weight loss.  Id.  
The veteran contends his gastrointestinal condition warrants 
a higher rating.

On a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The next higher, and maximum, rating under DC 
7308 is 60 percent.  A 60 percent evaluation is assigned for 
severe postgastrectomy syndrome associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  38 C.F.R. § 4.114, Diagnostic Code 7308.  

With consideration of the relevant medical evidence of 
record, the Board finds that the manifestations of the 
veteran's gastrointestinal disorder warrant no more than a 40 
percent evaluation.  Although the veteran reported 
experiencing diarrhea and vomiting, this is controlled with 
medication.  Additionally, the veteran had also complained of 
constipation, and has been instructed by his treatment 
providers to lose weight.  As the veteran does not experience 
severe symptoms of his condition, such as nausea, sweating, 
circulatory disturbance after meals, hypoglycemic symptoms, 
and weight loss with malnutrition and anemia, the evidence 
does not support assignment of the next higher rating of 60 
percent under DC 7308.

The Board has considered the veteran's claim for a rating in 
excess of 40 percent for his gastrointestinal condition under 
all appropriate and indicated diagnostic codes, to include 
the previously assigned DC 7305 for the veteran's duodenal 
ulcer.  There is no indication that any other diagnostic code 
would provide a higher rating than 40 percent for the 
veteran's gastrointestinal condition.  Moreover, the 
veteran's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 40 percent evaluation for his service-connected 
duodenal ulcer, status post Barrett's esophagus, hiatal 
hernia, and GERD.  Although the Board is required to consider 
the effect of pain when making a rating determination, this 
was considered in the 40 percent disability under the 
provisions of the applicable diagnostic codes.

After a thorough review of the evidence of record, the 
criteria for a rating in excess of 40 percent for the 
veteran's gastrointestinal condition have not been met.  
There is no indication that manifestations of the veteran's 
service-connected condition warranted a compensable rating at 
any time since the veteran filed his claim.  Accordingly, a 
"staged rating" is not warranted.  See 38 C.F.R. § 3.400 
(2004); Fenderson, 12 Vet. App. 119.

The Board notes that the disability picture is not so 
exceptional or unusual so as to warrant a referral for an 
evaluation on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2004).  It has not been shown that the 
service-connected gastrointestinal condition has resulted in 
frequent hospitalizations or caused marked interference in 
employment.  Accordingly, the RO's failure to consider, or to 
document its consideration of this section was not 
prejudicial to the veteran.

Based on the medical evidence of record, a rating in excess 
of 40 percent is not warranted.  In reaching this decision 
the Board considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 40 percent for duodenal 
ulcer, status post Barrett's esophagus, hiatal hernia, and 
gastro-esophageal reflux disease, is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


